Citation Nr: 0919801	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, manifested by 
depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA), which 
denied the claims of entitlement to service connection for 
PTSD, depression, and general anxiety.

By way of history, the Board notes that the Veteran served 
her duty as a man, under the name [redacted].  The 
Veteran is a male to female transsexual who transitioned in 
1999. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat while in service and 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors.

2.  Competent evidence of a nexus between depression and 
active military service is not of record. 

3.  Competent evidence of a nexus between anxiety and active 
military service is not of record. 


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  An acquired psychiatric disorder manifested by depression 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2008).

3.  An acquired psychiatric disorder manifested by anxiety 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The Veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b) (2008).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

In sum, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when no pre-existing condition is 
noted upon entry into service, the Veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
pre-existing and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

PTSD 

The Veteran contends that she is entitled to service 
connection for PTSD due to stressors in service, which caused 
her emotional pain and reduced functioning.  The Veteran 
reported her stressors as follows: running over a man's leg 
while in service, being injured in a motor crash resulting in 
hospitalization and being sexually assaulted.

With regard to the Veteran's claim for PTSD based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

A review of the record reveals a current diagnosis of PTSD 
that is related to the Veteran's sexual assault in service; 
however, there is no independent competent evidence of record 
verifying the occurrence of the Veteran's alleged in-service 
stressor.  The Veteran did not submit any independent sources 
by which to confirm her sexual assault while in service.

The Veteran's service treatment records are absent any 
complaints regarding depression, anxiety or excessive worry.  
Her records do not indicate a request to be transferred.  The 
Veteran asserts that her mother attempted to remove her from 
service, using hardship as the reason, however, her mother's 
request was denied.   There is no evidence of this attempt in 
the Veteran's service records.

Private medical records show a long history of depression 
beginning for the Veteran at the age of 20.  She remembers 
her first anxiety attack at the age of 21.  The Veteran was 
diagnosed with depressive and borderline personality traits.  
However, 2003 VA treatment records record that the Veteran 
believes she has suffered from depression and anxiety her 
entire life.  No mention was made of trauma in the military 
and she stated that she was not a combat Veteran.

Medical records dated in April 2004, note that the Veteran 
denied being a victim of violence except by her step-father.  
No mention was made of any sexual assaults in service.  VA 
Treatment records from 2004 to 2005 show that the Veteran 
reported sexual trauma in the military but was not 
comfortable discussing the details.

The Veteran received a VA examination in April 2005.  The 
examiner conducted a thorough review of the Veteran's case 
file.  The Veteran dated her mental health difficulties 
beginning at the age of 11.  The examiner stated that the 
Veteran's primary mental health condition appears to be the 
diagnosis of personality disorder, and that her depression 
and anxiety disorder are secondary to her personality 
disorder.  The examiner stated that she does not appear to 
have been involved in a traumatic event sufficient to cause 
symptoms of PTSD, nor does she endorse symptoms of PTSD.

Treatment records from November 2006 record that the Veteran 
discussed her sexual abuse during service.  However, no 
specific details were provided in the record or by the 
Veteran.  The examiner related the Veteran's PTSD to her 
military sexual trauma (MST).  As no additional sources were 
provided to confirm the Veteran's sexual assault stressor, 
the Board cannot verify the occurrence of this event.  The 
Veteran reported that there were no other witnesses to the 
incident, aside from the person who committed the assault.  
Her treatment records are absent for any treatment for 
assault or rape.  Furthermore, no lay statements regarding 
this matter were submitted.

As to the Veteran's other two contentions regarding in-
service stressors, the Board notes that the Veteran did not 
serve in combat, nor has she at any time alleged such.  
Because the Veteran did not serve in combat and the claimed 
stressors regarding her hospitalization and running over a 
man's leg are not combat related, such stressors must be 
independently verified in order to consider whether it would 
medically support a PTSD diagnosis in accordance with DSM-IV.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the Veteran's alleged in-
service stressor regarding her accident has been verified.  
There is evidence that the Veteran was involved in a motor 
vehicle accident while in service.  No evidence was submitted 
to support her contention  of running over a man's leg.  The 
Board is aware of the Veteran's submission of names who men 
who allegedly were present when the traumas occurred.  
However, the information is too vague to investigate.  
Furthermore, there is no medical link between the Veteran's 
accident and her PTSD.

Although the Veteran's appellate assertions are acknowledged, 
the Board finds that the Veteran's statements are 
inconsistent with the other objective evidence of record.  
The objective evidence shows a history of depression since 
childhood, with no indication of depression on her service 
treatment records.  On one occasion she indicates her 
depression began at age 11, on another occasion she remembers 
it beginning at age 20.  As recently as 2004, the Veteran did 
not mention any history of assault in the military when asked 
if she had been the victim of violence.  The Board has looked 
through the Veteran's service medical records in an attempt 
to find evidence of stressors.  The records show that the 
Veteran was in a motor vehicle accident in 1969.  However, 
her separation examination indicates no psychological 
consequences and no doctor has linked this incident to her 
PTSD.  

The Board has reviewed the medical and personnel records from 
service with a view toward behavioral changes or other 
evidence that might suggest the occurrence of stressor-
related events.  The Board finds that the evidence is not in 
favor of the Veteran's version of the facts.  There is no 
concrete evidence to support the Veteran's assertions that 
she was assaulted in service.  The Veteran did not make 
mention of her alleged assault until 2004, over 30 years 
after service.  There are no statements from crisis centers 
or friends around the time of the assault either.  Moreover, 
while the Veteran has also asserted traumas relating to 
automobile accidents, these incidents have not been related 
to her PTSD.

Finally, as demonstrated above, the Board finds that while a 
medical nexus is of record, regarding the Veteran's MST, 
there is no independent evidence of record to corroborate the 
occurrence of the Veteran's alleged in-service stressor.  
Thus, the Board rejects this opinion.  Wood v. Derwinski, 
1 Vet. App. 406 (1991) (the Board is not bound to accept the 
diagnosis of PTSD if the evidence of record does not 
objectively support that diagnosis).  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, because independent competent corroboration of 
the Veteran's alleged MST has not been submitted and the 
other two stressors were not linked to her service, the 
preponderance of the evidence weighs against the Veteran's 
claim and is not in equipoise.  Thus, her claim for 
entitlement to service connection for PTSD is denied.


Depression and Anxiety

The Veteran asserts that she is entitled to service 
connection for an acquired psychiatric disorder manifested by 
depression and anxiety which she claims is due to her 
experiences in service.  While there are current diagnoses of 
depression and anxiety on record, there is no competent 
evidence of record showing that a current chronic psychiatric 
disability began in service or was aggravated by service.  

As discussed above, the Veteran's service treatment records 
are absent for any complaints or treatment for depression or 
anxiety.  While the Veteran asserts that her mother tried to 
remove her from service due to depression, there are no 
service records to corroborate this contention.  

The Veteran reported being depressed since age 11 and 
reported a history of panic attacks since 1971.  In 1987, the 
Veteran was diagnosed with depression and personality 
disorder, her mother passed away and she was having financial 
trouble.  In addition, the Veteran attributed the depression 
with not being together with his spouse.  At no point did the 
Veteran attribute the depression and anxiety to service.  

The Veteran included Social Security Administration (SSA) 
records, which granted her disability benefits due to 
depression, since at least 2001.  However, the records do not 
contain any medical records that link her depression and 
anxiety with service.  

As discussed above, the Veteran received a VA examination in 
April 2005.  The examiner conducted a thorough review of the 
Veteran's case file.  The Veteran dated her mental health 
difficulties beginning at the age of 11.  The examiner stated 
that the Veteran's primary mental health condition appears to 
be the diagnosis of personality disorder, and that her 
depression and anxiety disorder are secondary to her 
personality disorder.  

The Veteran's treatment records, beginning in 1987, show 
treatment for depression and anxiety.  The Veteran raised an 
initial claim for service connection for a nervous disorder 
in 1988.  Throughout the Veteran's medical records none of 
the examiners offered a medical opinion that the Veteran's 
depression and anxiety were caused by her military service or 
an incident of service.

There is no evidence that the Veteran showed signs of 
depression while in service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  The 
Veteran's first reports of depression after service are in 
1987, more than 17 years after her service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran's depression and anxiety are related to her service.  

At this time, the Board acknowledges that the Veteran 
possibly had pre-existing conditions of depression and 
anxiety.  Nonetheless, as previously noted, no disorder was 
noted on entrance examination.  Thus, the presumption of 
soundness has attached.  Further, even if a pre-service 
disorder was present, VA law provides that aggravation of a 
disability may not be conceded unless the disability 
underwent an increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  There is no evidence 
to support the supposition that the Veteran's depression or 
anxiety increased in service, in fact there is evidence 
against the Veteran's assertions, as her separation 
examination indicates that she had never been nor was she 
currently depressed or anxious.  The service treatment 
records are also negative for any treatment for depression 
and anxiety and indicate that the Veteran was mentally 
healthy and had no psychiatric problems throughout her 
service.

The Board is aware of the Veteran's contentions that her 
depression and anxiety are related to her service.  The Board 
has carefully considered the Veteran's claims.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate her current 
depression and anxiety to her service.  The Veteran has 
failed to show a continuity of symptomatology and a chronic 
disability in service.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the Veteran's claim.  Thus, the appeal is 
denied.




III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran June 2004, prior to the initial 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  Furthermore, 
the Veteran was sent a form to assist her in substantiating 
her alleged in-service stressors.  The Veteran was also 
informed that she could submit letters from family members, 
counseling facilities and fellow service people to 
substantiate her in-service stressor.

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2004 stated it could 
obtain them for her.  Finally, she was told to submit any 
medical records or evidence in her possession that pertained 
to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the June 2004 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in an April 
2006 statement of the case.  

Notwithstanding this belated Dingess notice, the Board 
determines that the Veteran is not prejudiced, because the 
Veteran had a meaningful opportunity to participate 
effectively in the processing of her claim.  As noted above, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, prior to the initial 
adjudication of the claims.  Further, her claim was re-
adjudicated in a March 2007 supplemental statement of the 
case.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records, private medical 
records and SSA records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, manifested by depression and 
anxiety, is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


